This case arises out of the same accident as the Saida Barkett case, which has just been decided, Oklahoma CityRailway Company v. Barkett, ante, 118 P. 350. The cases were tried together in the lower court, although separate verdicts were rendered, and the cases have been briefed and argued orally together in this court.
The instruction complained of in this case is identical with the instruction complained of in the Barkett case, and for the reasons stated in the opinion in that case this should also be reversed and remanded.
By the Court: It is so ordered.
All the Justices concur. *Page 33